          Case 2:18-cv-02631-CDJ Document 11 Filed 10/17/18 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REGINALD L. SYDNOR                                :
           Plaintiff,

               v.                                 :         CIVIL ACTION
                                                            NO. 18-2631
MARK A. ROBBINS, Vice Chairman; and,
UNITED STATES MERIT SYSTEM                        :
PROTECTION BOARD (“BOARD”),
in their official member capacity, as well as
their predecessors, successors or assigns         :
                  Defendants.

                                                ORDER



       AND NOW, this 17th day of October, 2018, it is hereby ORDERED that Plaintiff’s Motion

for Extension of Time to Respond to the Board Members’ Motion to Dismiss (ECF No. 10), is

DENIED as moot by reason of the Response filed by Plaintiff on October 9, 2018 (ECF No. 8).

       It is further ORDERED that to the extent Plaintiff’s Response includes a “Motion” for this

Court to proceed with his claims (ECF No. 8), said Motion is DENIED, pending this Court’s

review of Defendants’ Motion to Dismiss.



                                                            BY THE COURT:


                                                            /s/ C. Darnell Jones, II   J.
